Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional application of US Provisional applications 62/564,369, filed on 09/28/2017. 
Claims 1-4, 12, 13-16, 23-31, 38-39, 44, 52, 54-58, 63 and 64 are currently pending in the instant patent application.
In response to a previous Office action, an Advisory action (mailed on 02/19/2021), and  a Final Rejection Office action (mailed on 12/24/2020), Applicants filed a response and an amendment on 02/03/2021, amending claims 1-2, 13-14, 25, 28, 38 and 39,  and canceling claims 47, 49, 59-60, 62, and 65 is acknowledged.
Claims 13-16, 23-31, 38-39, 44, 52, 54-58 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered. 
Claims 1-4, and 12 are present for examination.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

 
Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 2-3, 4, and 12 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Beck et al. (Recombinant anaerobic acetogenic bacteria for production of isoprene and/or industrial bio-products using synthesis gas. WO 2014/193473 A1, publication 04/12/2014, hereinafter “Beck et 
The previous rejection of Claims 1, 2-3, 4 and 12 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Botes et al. (Methods for biosynthesis of isoprene. US 2015/0037860 A1, publication 02/05/2015, see IDS) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 2-3, 4 and 12 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Koepke et al. Recombinant microorganisms and methods of use thereof. US 2014/0206901 A1, publication 07/24/2014) in view of Beck et al. (Recombinant anaerobic acetogenic bacteria for production of isoprene and/or industrial bio-products using synthesis gas. US 2014/0234926 A1, publication 08/21/2014, hereinafter “Beck et al. 926”, see, recently filed IDS on 10/30/2020) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;

for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-4 and 12 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over by Botes et al. (Methods for biosynthesis of isoprene. US 2015/0037860 A1, publication 02/05/2015, see IDS) in view of Hara et al. (Methods nfor manufacturing useful substance. US 2016/0130618 A1, publication 05/12/2016, claim benefit of 61/844,154, filed on 07/09/2013).
Claim 1 is directed to under Broadest Reasonable Interpretation (BRI) a non-naturally occurring acetogen includes Clostridium, which produces hydrocarbons includes isoprene, isoprenoid, terpene or terpenoid or derivatives thereof from a gaseous substrate, said acetogen Clostridium comprising  an alteration of at least two polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase and a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, wherein the polynucleotide alteration eliminates the activity of the encoded polypeptides, wherein the non-naturally occurring acetogen is a Clostridium species, and “wherein the non-naturally occurring acetogen produces said hydrocarbons via beta-ketothiolase route via lactate dehydrogenase (ldh), a 2-hydroxyacyl-CoA dehydratase route via ldh, or a polyketide synthase route utilizing ldh at a higher yield as compared to a mevalonate pathway with isoprene synthase.
producing isoprene, said host comprising at least one exogenous nucleic acid encoding (i) a 2-hydroxyacyl-CoA dehydratase or β-ketoacyl-ACP-synthase; (ii) an acyl-ACP dehydrogenase, a monooxygenase, a cytochrome P450, or a dehydratase classified under EC 4.2.1.—and a mevalonate 3-kinase, an acyl-ACP decarboxylating thioesterase, or a linalool dehydratase for overexpression and said host producing isoprene, wherein the recombinant host cell is Clostridium ljungdahlii, and Clostridium autoethanogenum, an acetogenic microorganisms (recombinant) and fermenting in an anaerobic condition using syngas (CO, CO2 or H2) as carbon source with or without carbohydrates as biomass, wherein the recombinant host cell comprises  attenuated or disrupted genes for reduced expression, wherein the gene(s)  encoding mevalonate kinase (EC 2.7.1.36), PHA synthase, acetate kinase (ack), lactate dehydrogenase (ldhA), fumarate reductase (frdBC) and aldehyde: alcohol dehydrogenase (adhE), wherein adhE is in fact an aldehyde  oxidoreductase (AOR), which is ferredoxin dependent, and a method of producing isoprene (abstract, para 14, 32, 36, 50, 159, 161, 163-166, claims 1-4, 6-8, 10-21, 24, 26-27, 30-31, 37-42 and 43). Botes et al. do not teach disruption or deletion, or inactivation of acetolactate decarboxylase (for part of claim 1) in said Clostridium ljungdahlii, or Clostridium autoethanogenum host cell.
However, Hara et al. teach an engineered microorganisms (engineered) including Escherichia coli, Corynebacterium glutamicum and Clostridium species, which have been engineered to produce acetyl-CoA, L-glutamic acid and isoprene (para 251), , wherein the engineered microorganisms is cultured in anaerobic condition to produce acetyl-CoA, L-glutamic acid and isoprene; wherein the cells further comprise increased expression of genes including co-transferase, thiolase and acetoacetate decarboxylase (para 228, 241, 243), glutamate acetolactate decarboxylase, lactate dehydrogenase alcohol dehydrogenase, and a process for producing  acetyl-CoA, L-glutamic acid and isoprene (para 129, 245, 296, 359, )   (Abstract, Fig. 1, para,  295, 362, and claims 1-19).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Botes et al. and Hara et al. to inactivate, delete or disruption of acetolactate decarboxylase as taught by Hara et al. and modify Botes et al. for producing isoprene as taught by Botes et al. in view of the teachings of Hara et al. to arrive the claimed invention.
	One of ordinary skilled in the art would have been motivated to acetolactate decarboxylase enzyme to divert the carbon flow towards isoprene or isoprenoid synthesis to produce increased amount of isoprene, a precursor of biofuel, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Botes et al. successfully produce isoprene in a recombinant Clostridium ljungdahlii cell.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1-4, and 12 are rejected.
Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on Monday thru Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656